

113 S28 RS: Y Mountain Access Enhancement ActUpper Y Mountain Trail and Y Conveyance Act
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 170113th CONGRESS1st SessionS. 28[Report No. 113–92]IN THE SENATE OF THE UNITED STATESJanuary 22
			 (legislative day, January 3), 2013Mr. Hatch (for himself,
			 Mr. Lee, Mr.
			 Crapo, Mr. Flake, and
			 Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with amendments and an amendment to the titleOmit the part struck through and insert the part
			 printed in italicA BILLTo provide for the conveyance of a small parcel of
		  National Forest System land in the Uinta-Wasatch-Cache National Forest in Utah
		  to Brigham Young University, and for other purposes. 1.Short titleThis Act may be cited as the
			 Y Mountain Access
			 Enhancement ActUpper Y Mountain Trail and Y Conveyance
			 Act.2.Land conveyance,
			 Uinta-Wasatch-Cache National Forest, Utah(a)Conveyance
			 requiredOn the request of
			 Brigham Young University submitted to the Secretary of Agriculture not later
			 than one year after the date of the enactment of this Act, the Secretary shall
			 convey, not later than one year after receiving the request, to Brigham Young
			 University all right, title, and interest of the United States in and to an
			 approximately 80-acre parcel of National Forest System land in the
			 Uinta-Wasatch-Cache National Forest in the State of Utah
			 consisting of SE1/4SE1/4 of Section
			 32, T. 6 S., R. 3 E., and lot 4 of Section 5, T. 7 S., R. 3 E., Salt Lake Base
			 & Meridian. The conveyance shall be subject to valid existing rights and
			 shall be made by quitclaim deed.National Forest in the State of
			 Utah, as generally depicted on the map entitled Upper Y Mountain Trail
			 and Y Conveyance Act and dated June 6, 2013, subject to valid existing
			 rights and by quitclaim deed.(b)Consideration(1)Consideration
			 requiredAs consideration for
			 the land conveyed under subsection (a), Brigham Young University shall pay to
			 the Secretary an amount equal to the fair market value of the land, as
			 determined by an appraisal approved by the Secretary and conducted in
			 conformity with the Uniform Appraisal Standards for Federal Land Acquisitions
			 and section 206 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1716).(2)DepositThe consideration received by the Secretary
			 under paragraph (1) shall be deposited in the general fund of the Treasury to
			 reduce the Federal deficit.(c)Guaranteed public
			 access to Y mountain trailAfter the conveyance under subsection (a),
			 Brigham Young University represents that it
			 will—(1)continue to allow the same reasonable
			 public access to the trailhead and portion of the Y Mountain Trail already
			 owned by Brigham Young University as of the date of the enactment of this Act
			 that Brigham Young University has historically allowed; and(2)allow that same reasonable public access to
			 the portion of the Y Mountain Trail and the Y symbol located on
			 the land described in subsection (a).(d)Survey and
			 Administrative CostsThe
			 exact acreage and legal description of the land to be conveyed under subsection
			 (a) shall be determined by a survey satisfactory to the Secretary. Brigham
			 Young University shall pay the reasonable costs of survey, appraisal, and any
			 administrative analyses required by law.Amend the title so as to read:
	 A bill to provide for the conveyance of an approximately 80-acre parcel
	 of National Forest System land in the Uinta-Wasatch-Cache National Forest in
	 Utah to Brigham Young University, and for other
	 purposes..September 10, 2013Reported
			 with amendments and an amendment to the title